Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 1/25/2022 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 1, 5-8, 12-15, 19-20 are pending, 
	Claims 1, 5-8, 12-15, 19-20 are amended,
	Claims 2-4, 9-11, and 16-18 are previously cancelled,
	Claims 1, 8 and 15 are independent claims,
           Claims 1, 5-8, 12-15, 19-20 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 12/23/2021, with respect to the rejection(s) of claim(s) 1, 5-8, 12-15, 19-20 under USC 103 have been fully considered and are not persuasive in view of new rejection ground(s).
	Applicant argued in pages 1-2 that Hoffmann discloses “case ID 221”, “document ID 222”, and sentence ID 224” but Hoffmann did not teach using its case ID, document ID and sentence ID in performing the features of “obtaining…one or more reference identifiers…; generating, based on the one or more reference identifiers, a first digital template…; generating, based on the additional information, a second digital template defining instances of static data that are to be selectively activated or deactivated based on the one or more reference identifiers…” as required by the newly amended claims.
	In response, Examiner respectfully submits that Hoffmann clearly discloses providing guided review of unstructured data to generate a structured data output based on customizable template rules, and the extraction rule associated with the field may be modified to refine the relevant data (Abstract), specifically, content data may be identified and tagged ([0044]), that is, data may be associated with different types with identifier; further, split and tag module provides fin indexing functionality, indexing allows for providing a relationship between the subsentence items, the sentences, and the unstructured input file, indexing includes three search indices: a document level index, a sentence level index, and a subsentence index ([0045]), the document level index may include an ID field ([0046]), the sentence index may include a case ID, a document ID, a document type, a sentence ID ([0047]), search and filter module may be configured to apply extraction rules to the split and tagged unstructured input file in order to identify and extract relevant content for generating a structure output report based on a predefined template, for example, the split and tagged unstructured input file may include indexed sentence content, such as sentence IDs and subsensentence tags ([0049]), that is, index data such as case ID, document ID, sentence ID may be used as reference data in the predefined template to generated structured output report.  Furthermore, Hoffmann did not expressly disclose “selectively activated or deactivated” certain data, Janevski is cited to disclose capability to selectively activate or deactivate analytic modules in variance of the default matrix to provide the user with precise control of the access, interpretation, and visualization of data ([0024]).  It would provide Hoffmann’s system with the enhanced capability of allowing user to customize/modify template rules including selectively activate/deactivate certain data so that analysis data may be processed and presented based on user’s preference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hella-Franziska Hoffmann et al (US Publication 20190243841 A1, hereinafter Hoffmann), and in view of Prakash Tamilarasan et al (US Publication 20170286388 A1, hereinafter Tamilarasan), and Angel Janevski et al (US Publication 20140379379 A1, hereinafter Janevski), and Sumit Rana et al (US Publication 20120066197 A1, hereinafter Rana).

As for independent claim 1, Hoffmann discloses: A system for using an application programming interface to obtain data from one or more data sources for use in generating a report data structure using multiple template data structures to extract information from the one or more data sources (Abstract, providing computer-assisted guided review of unstructured data to generate a structured data output based on customizable template rules), the system comprising: one or more processors ([0008], the computer-based tool may include non-transitory computer readable media having stored thereon computer code which, when executed by a processor); and one or more computer storage media, the computer storage media comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: obtaining a request to create the report data structure ([0007], generating a structured report from unstructured data in response to receiving at least one unstructured document and a user input to select a template; See more detail in Tamilarasan); obtaining, based on the additional information, one or more reference identifiers, wherein the one or more reference identifiers ([0047], a case ID field, a document ID field, a document type field, a sentence ID field, a sentence text field, a raw sentence level subsentence tag field, and a normalized sentence level subsentence tag field; [0049], search and filter module may be configured to apply extraction rules to the split and tagged unstructured input file in order to identify and extract relevant content for generating a structure output report based on a predefined template, for example, the split and tagged unstructured input file may include indexed sentence content, such as sentence IDs and subsensentence tags) identify one or more data sources storing clinical trail data related to the drug or compound (See in Rana); generating, based on the one or more reference identifiers, a first digital template defining multiple keyed data fields that are configured to be dynamically populated using information extracted from the one or more data source ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth, a user may modify the extraction rule to include a filter that extracts a date that is proximate to a keyword “DOB,” as a results, the potential matches are further refined based on the modification, which results in more accurate results being provided to the user; [0049], search and filter module may be configured to apply extraction rules to the split and tagged unstructured input file in order to identify and extract relevant content for generating a structure output report based on a predefined template, for example, the split and tagged unstructured input file may include indexed sentence content, such as sentence IDs and subsensentence tags; [0069], the user may modify at least one extraction rule to refine the potential matches for the corresponding template field associated with the at least one extraction rule); extracting keyed data ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth) and natural language data from files in the one or more data sources ([0039], natural language processing (NLP) algorithms may be applied to the raw text to split the raw text into sentences, the NLP algorithms may obtained using various commonly available tools, and/or customized tools); mapping the extracted data to the multiple keyed data fields in the first digital template ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth); and generating the report data structure based on (i) the mapped data ([0069], the user may modify at least one extraction rule to refine the potential matches for the corresponding template field associated with the at least one extraction rule);
Hoffmann discloses generating report in response to receiving at least one data source and a user input to select a template, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that user’s selection of template is a request to create a report data structure, in addition, in an analogous art of generating report using template, Tamilarasan clearly discloses: obtaining a request to create the report data structure ([0044], the user input for generating a report is received, the user input can include report attributes that are received via a configuration user interface);
Hoffmann and Tamilarasan are in analogous art because they are in the same field of endeavor, generating report using customized template. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hoffmann using the teachings of Tamilarasan to include receiving request to generate report data structure. It would provide Hoffmann’s system with the enhanced capability of allow user to request generating report data structure via user interface.
Furthermore, Hoffmann discloses the template rule may be customized/modified to include any combination of the search and filtering functions based on content data, such as data type/identifier, in order to refine the results obtained for the associated field ([0044], [0049], [0050], [0064]) but does not expressly disclose selectively activated or deactivate, in another analogous art of generating analysis report using template, Janevski discloses: generating, based on the additional information, a second digital template defining instances of static data that are to be selectively activated or deactivated based on the one or more reference identifiers … at least one or more instances of the static data that have been selectively activated based on the one or more reference identifiers ([0024], selectively activate or deactivate analytic modules in variance of the default matrix to provide the user with precise control of the access, interpretation, and visualization of data);
Hoffmann and Janevski are in analogous art because they are in the same field of endeavor, generating report using customized template. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hoffmann using the teachings of Janevski to include selectively activating or deactivating certain data. It would provide Hoffmann’s system with the enhanced capability of allowing user to customize/modify template rules including selectively activate/deactivate certain data so that analysis data may be processed and presented based on user’s preference.
In addition, Hoffmann discloses generating report in response to receiving at least one data source and a user input to select a template, but Hoffmann does not explicitly disclose obtaining data and generate report specifically related to data of a drug or compound that is a candidate treatment for an ailment, in another analogous art of collecting data and generating report, Rana expressly discloses: obtaining additional information related to the request, wherein the additional information includes data that identifies a drug or compound that is a candidate treatment for an ailment … identify one or more data sources storing clinical trail data related to the drug or compound ([0028], generate documents including chronological information describing a data of clinical observations of data of the predefined report recorded in the structured database at the time of generation of the documents; [0067]-[0068], the fields will describe categories of medical information to provide context for the data elements, for example, the name of a drug, the drug is an allergen for a particular patient, the structure of the structured file together with interpretive information in the database program provides a structured database allowing information to be retrieved by field and record identification; [0072], these reports may be requested via a terminal by a user who may review the reports and use the data elements in the reports for clinical purposes; [0078], the database program may be used to accurately search for whether a given patient has diabetes; [0094], data relevant to diabetic treatment);
Hoffmann and Rana are in analogous art because they are in the same field of endeavor, generating report using customized template. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hoffmann using the teachings of Rana to include collecting data and generating data report relevant to data of drug and treatment for the ailment. It would provide Hoffmann’s system with the enhanced capability of working on medical data for clinical/healthcare purpose.
claims 2-4       cancelled

As for claim 5, Hoffmann-Tamilarasan-Janevski-Rana further discloses: wherein obtaining a request to create the report data structure comprises: receiving, from a user device, data indicative of a user selection of a graphical element provided for display in a graphical user interface, wherein the graphical element is associated with identifying information indicating that selection of the graphical element triggers generation of the report data structure (Tamilarasan: [0049], an add/update button enables the user to add multiple data sources for a report or update attributes of an existing report). As for claim 6, Hoffmann-Tamilarasan-Janevski-Rana further discloses: wherein mapping the extracted data to the multiple keyed data fields (Hoffmann: [0047], a case ID filed, a document ID filed, a document type field, a sentence ID field, a sentence text field, a raw sentence level subsentence tag field, and a normalized sentence level subsentence tag field) comprises: executing one or more logical relationships between (i) at least one keyed data field of the first digital template and a field of the extracted data (Hoffmann: [0045], indexing allows for providing a relationship between the subsentence items, the sentences, and the unstructured input file; [0058], the extraction rules for field returned multiple potential matches; Tamilarasan: Abstract, a document presentation interface generates documents or reports based on automatic mapping of the specified data fields to the columns to be included in the document); and wherein generating the report data structure based on (i) the mapped data and (ii) at least one or more instances of the static data that have been selectively activated based on the one or more reference identifiers (Janevski: [0024], selectively activate or deactivate analytic modules in variance of the default matrix to provide the user with precise control of the access, interpretation, and visualization of data) comprises: populating the keyed data fields of the first digital template using extracted data that maps to the keyed data fields using the one or more logical relationships (Hoffmann: [0045], indexing allows for providing a relationship between the subsentence items, the sentences, and the unstructured input file; [0058], the extraction rules for field returned multiple potential matches; Tamilarasan: Abstract, a document presentation interface generates documents or reports based on automatic mapping of the specified data fields to the columns to be included in the document). 
As for claim 7, Hoffmann-Tamilarasan-Janevski-Rana further discloses: wherein keyed data fields of the first digital template include the one or more reference identifiers (Hoffmann: [0047], a case ID filed, a document ID filed, a document type field, a sentence ID field, a sentence text field, a raw sentence level subsentence tag field, and a normalized sentence level subsentence tag field).

As per Claims 8, 12-14, it recites features that are substantially same as those features claimed by Claims 1, 5-7, thus the rationales for rejecting Claims 1, 5-7 are incorporated herein.

As per Claims 15, 19-20, it recites features that are substantially same as those features claimed by Claims 1, 5-6, thus the rationales for rejecting Claims 1, 5-6 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171